DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group 1 (claims 1-12 and 14-20) in the reply filed on 5/24/2022 is acknowledged and is persuasive. In light of the traversal, the restriction is withdrawn and claims 1-20 are examined together.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/9/2019, 3/6/2020, 4/15/2020, 7/10/2020, 9/1/2020, 10/22/2020, 2/26/2021, 11/29/2021, 2/7/2022 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “insert” in line(s)  was meant to be --insert--.  
Claim 5 is objected to because of the following informalities:  it appears that “the string select drivers” in line(s) 3 was meant to be --string select drivers--; “the current” in line(s) 5 was meant to be --current--.  
Claim 6 is objected to because of the following informalities:  it appears that “the given NAND block” in line(s) 2 was meant to be --a given NAND block--.  
Claim 14 is objected to because of the following informalities:  it appears that “to bit lines in the plurality of bit lines” in line(s) 7 was meant to be --to the bit lines in the plurality of bit lines--.  
Claim 16 is objected to because of the following informalities:  it appears that “the string select drivers” in line(s) 3 was meant to be --string select drivers--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “means for programming NAND strings” in claim(s) 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 2014/0043898 ‒ “Kuo”).

Regarding claim 1, Kuo discloses a circuit comprising:
a plurality of NAND blocks (fig. 4B) with corresponding block source lines (each NAND block comprising a source line 34; fig. 4B), a particular NAND block (any of the NAND block; fig. 4B) in the plurality of NAND blocks including a block of NAND strings (50; fig. 4B) disposed between a multi-member set of bit lines (bit lines 36; fig. 4B) and the corresponding block source line (source line 34; fig. 4B) of the particular block; and
an input circuit (212; fig. 5) to applying input signals (para 0042) to the multi-member set of bit lines (bit lines 36; fig. 4B) coupled to the plurality of NAND blocks; and
sensing circuits (fig. 12) coupled to the block source lines (source line 34; fig. 12), the sensing circuits sensing a sum-of-currents (para 0069) on the block source line in a selected NAND block (i.e. comprising a selected word line; fig. 12) from the set of bit lines (BL1-BLm; fig. 12) through the block of NAND strings in the selected NAND block (para 0009-0010).

Regarding claim 4, Kuo discloses the circuit, wherein a NAND block in the plurality of NAND blocks includes: a plurality of NAND strings between its multi-member set of bit lines and its block source line (fig. 4B), the NAND strings having string select switches to selectively connect the NAND strings to corresponding bit lines in its multi-member set of bit lines (fig. 5), and a plurality of memory cells arranged in series (fig. 5), wherein bit lines in its multi-member set of bit lines are coupled to respective sets of NAND strings in the plurality of NAND strings (fig. 4B); word lines coupled to gates of memory cells in corresponding word line levels of the NAND block (fig. 4A); and string select lines coupled to gates of string select switches in corresponding rows of NAND strings in the plurality of NAND strings (fig. 4A).

Regarding claim 6, Kuo discloses the circuit, wherein the input circuit includes a set of bit line drivers to apply input data in parallel to bit lines of the given NAND block (para 0042), and the sensing circuits include a multibit sense amplifier to sense output data on a corresponding source line (para 0011).

Regarding claim 7, Kuo discloses the circuit, wherein each NAND block in the plurality of NAND blocks having a computation mode input and output (para 0063), and each having a memory mode input and output (para 0068-0069);
and including: a bus system connected to the computation mode inputs and outputs, and to the memory mode inputs and outputs of the plurality of NAND blocks (fig. 9, 12).

Regarding claim 9, Kuo discloses the circuit, where blocks in the plurality of NAND blocks each include B*S NAND strings (B by S NAND strings 50; fig. 5A) including B columns and S rows of NAND strings (NAND strings in vertical B columns and horizontal S rows; fig. 4B), and L levels of memory cells (each word line 42 is considered at an L level, i.e. L levels of the memory cells 10; fig. 4A-4B), wherein B, S and L are integers (B, S, and L are at least an integer of one; fig. 4B), the NAND strings including L memory cells (10; fig. 4B) in series in respective levels of the L levels (para 0039); a set of (S) NAND strings (50; fig. 4B) in respective columns in the B columns coupled to corresponding bit lines in a set of B bit lines (36; fig. 4B); string select switches (S1, S2; fig. 4A) in a set of (B) NAND strings (50; fig. 4B) in respective rows in the S rows coupled to a corresponding string select line in a set of S string select lines (44; fig. 4B); a set of (B*S) memory cells (B by S memory cells 10; fig. 4A) in respective levels in the L levels operatively coupled to a corresponding word line or word lines in the L levels (42; fig. 4B); and a source line (34; fig. 4B) operatively coupled to the B*S NAND strings in the block (the B by S NAND strings 50; fig. 5A).

Regarding claim 10, Vali discloses the circuit, including a controller to operate the plurality of NAND blocks in a pipeline fashion (para 0031).

Claim(s) 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0019538 ‒ “Li”).

Regarding claim 14, Li discloses a circuit comprising:
a plurality of multiply-and-accumulate accelerator tiles (matrix circuits; fig. 9) in an integrated circuit (fig. 20), each tile comprising:
a plurality of NAND blocks (300, 300A; fig. 9), each having inputs (X, V; fig. 9) and outputs (S; fig. 9); and
data paths (i.e. of memory cells; fig. 9) connected to the inputs and outputs (i.e. via bit lines BL and source lines SL; fig. 3A, 9); and
an inter-tile bus system (902; fig. 9) on the integrated circuit (fig. 20) coupled (i.e. via the outputs and inputs; fig. 9) to the data paths of the plurality of multiply-and-accumulate accelerator tiles (matrix circuits; fig. 9); and
input/output circuits (2022, 2024; fig. 20) on the integrated circuit coupled (i.e. via memory system 2016; fig. 20) to the inter-tile bus system (902; fig. 9).

Regarding claim 15, Li discloses the circuit, including sequencer logic to controlling data flow among the plurality of tiles (para 0176).

Regarding claim 17, Li discloses the circuit, each tile including: a plurality of bit lines (BL0-BLm; fig. 3A) coupled to the plurality of NAND blocks, and a plurality of source lines (SL0-SLm; fig. 3A) coupled to the plurality of NAND blocks, wherein a multi-member set of bit lines (any of a set of bit lines BL of bit lines BL0-BLm; fig. 3A) in the plurality of bit lines is coupled to each NAND block in the plurality of NAND blocks; and a NAND block in the plurality of NAND blocks includes: a plurality of NAND strings (para 0025) between its multi-member set of bit lines and its source line, the NAND strings having string select cells (312, 318; fig. 3A) to selectively connect the NAND strings to corresponding bit lines in its multi-member set of bit lines (para 0051), and a plurality of memory cells arranged in series (para 0052), wherein bit lines in its multi-member set of bit lines are coupled to respective sets of NAND strings in the plurality of NAND strings (para 0050); word lines (WL0-WLm; fig. 3A) coupled to gates of memory cells in corresponding word line levels (each word line WL is considered a level L; fig. 3A) of the NAND block; and string select lines (314, 320; fig. 3A) coupled to gates of string select cells in corresponding rows of NAND strings in the plurality of NAND strings (para 0051).

Regarding claim 18, Li discloses the circuit, wherein, for the NAND block, the multi-member set of bit lines includes B members (a number B of bit lines; fig. 3A), and the NAND block includes a set of string select lines having at least S members (a number S of string select lines; fig. 3A), and wherein the string select drivers (316, 320; fig. 3A) are operable to connect S NAND strings in a column of the NAND block to each bit line in the multi-member set of bit lines (para 0051), so that current on the source line is a sum of B products (para 0053), where each product is a function of an input signal (Vm; fig. 3A) on one of the bit lines in the set of bit lines times conductance of the S NAND strings connected to the one bit line (para 0053).

Regarding claim 20, Li discloses the circuit, wherein, for each tile, blocks in the plurality of NAND blocks each include B*S NAND strings (B by S NAND strings; fig. 3A, para 0025) including B columns and S rows of NAND strings (NAND strings in , and L levels of memory cells (each word line WL is considered a level L, i.e. L levels of memory cells; fig. 3A), wherein B, S and L are integers (B, S, and L are at least an integer of one; fig. 4B), the NAND strings including L memory cells in series in respective levels of the L levels; a set of (S) NAND strings (para 0025) in respective columns in the B columns coupled to corresponding bit lines in a set of B bit lines (BL0-BLm; fig. 3A); string select switches (312, 314; fig. 3A) in a set of (B) NAND strings in respective rows in the S rows coupled to a corresponding string select line (314; 320; fig. 3A) in a set of S string select lines; a set of (B*S) memory cells (B by S memory cells; fig. 3A, para 0052) in respective levels in the L levels operatively coupled to a corresponding word line or word lines in the L levels (WL0-WLm; fig. 3A); and a source line (SL; fig. 3A) operatively coupled to the B*S NAND strings in the block (para 0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2014/0043898 ‒ “Kuo”) in view of Li et al. (US 2019/0019538 ‒ “Li”).

Regarding claim 5, Kuo discloses the circuit wherein, for the NAND block, the multi-member set of bit lines includes B members (36; fig. 4B), and the NAND block includes a set of string select lines having at least S members (44; fig. 4B), and wherein are operable to connect S NAND strings (50; fig. 4B) in a column of the NAND block (a vertical column, fig. 4B) to each bit line in the multi-member set of bit lines, so that the current on the source line of the NAND block is a sum (para 0008-0010, 0069).
Kuo does not expressly disclose the string select drivers, a sum of B product terms, where each product term is a function of an input signal on one of the bit lines in the set of bit lines times conductance of the S NAND strings connected to the one bit line.
Li discloses the string select drivers (316, 322; fig. 3A), a sum of B product terms (para 0053), where each product term is a function of an input signal (a voltage signal V of driver 306; fig. 3A) on one of the bit lines (any of bit lines BL; fig. 3A) in the set of bit lines (BL0-BLm; fig. 3A) times conductance of the S NAND strings connected to the one bit line (para 0053-0059).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile memory device of Kuo is modifiable as taught by Li for the purpose of utilizing the nonvolatile memory device to implement a neural network in which a total current on a common line may facilitate matrix computations that is crucial to artificial intelligence learning (para 0050 of Li). 

Regarding claim 11, Kuo discloses a circuit, comprising:
a block of NAND strings (fig. 4B), including B columns and S rows of NAND strings (NAND strings in vertical B columns and horizontal S rows; fig. 4B), L levels of memory cells (each word line 42 is considered at an L level, i.e. L levels of the memory cells 10; fig. 4A-4B), wherein B, S and L are integers (B, S, and L are at least an integer of one; fig. 4B), the NAND strings including L memory cells (10; fig. 4B) in series in respective levels of the L levels (para 0039);
B bit lines (36; fig. 4B) coupled to S NAND strings (50; fig. 4B) in respective columns in the B columns (i.e. of the vertical B columns; fig. 4B);
S string select lines (44; fig. 4B) coupled to B NAND strings (corresponding B NAND strings 50; fig. 4B) in respective rows in the S rows (i.e. of the horizontal S rows; fig. 4B);
W word lines (42; fig. 4B) operatively coupled to (B*S) memory cells (B by S memory cells 10; fig. 4A) in respective levels in the L levels;
a source line (34; fig. 4B) operatively coupled to the NAND strings in the block (50; fig. 4B);
coupled to the S string select lines to supply string select voltages (para 0041) to connect NAND strings (50; fig. 4B) on multiple string select lines (44; fig. 4B) to corresponding bit line (36; fig. 4B) simultaneously (para 0042);
coupled to apply word line voltages to a word line or word lines (i.e. WL3; fig. 5) in a selected level (para 0042);
a plurality of bit line drivers (212; fig. 5) coupled to bit lines in the B bit lines (36; fig. 4B) to apply input data signals to a plurality of the B bit lines (para 0042); and
a current sensing circuit (fig. 12) coupled to the source line (source line 34; fig. 12).
Kuo does not expressly disclose string select line drivers, word line drivers.
Li discloses string select line drivers (316, 322; fig. 3A), word line drivers (310; fig. 3A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile memory device of Kuo is modifiable as taught by Li for the purpose of utilizing the nonvolatile memory device to implement a neural network in which a total current on a common line may facilitate matrix computations that is crucial to artificial intelligence learning (para 0050 of Li). 




Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0019538 ‒ “Li”) in view of Kuo et al. (US 2014/0043898 ‒ “Kuo”).

Regarding claim 13, Li discloses a method for in-memory computation of a sum-of-products, comprising:
storing coefficient data w(i,j) for a product term X(i)*W(i) (para 0053) in cells on a level L(k) (each word line WL is considered a level L; L(n) level, where “n” is equivalent to “k”; fig. 3A) of a NAND block (fig. 3A) in a column C(i) of NAND strings (para 0025) on string select lines SSL(j) (314, 320; fig. 3A) coupled to bit line BL(i) (BL(m), where “m” is equivalent to “i”; fig. 3A), for i going from 1 to B (i.e. at least a number 1 to a number represented by B), for j going from 1 to S (i.e. at least a number 1 to a number represent by S) and for k equal to a selected word line level (cell selected for a write/read operation of selected word line in level k; para 0027-0035);
simultaneously applying inputs X(i) (V(m), where “m” is  equivalent to “i”; fig. 3A) to bit lines BL(1) to BL(B) (i.e. BL(1) to BL(the number represented by B)), and string select voltages (para 0051) to string select lines SSL(1) to SSL(S) (i.e. SSL(1) to SSL(the number represented by S)), and a word line compute voltage (para 0051) to cells in the selected word line level (fig. 4A-7B);
combining currents (para 0049) through the columns C(1) to C(B) of NAND strings connected to bit lines BL(1) to BL(B) on a source line (SL; fig. 3A) for the NAND block; and
the source line to generate an output signal (308; fig. 3A) representing the sum of products (para 0053).
Li does not expressly disclose sensing a current magnitude on the source line.
Kuo discloses sensing a current magnitude (para 0069) on the source line (source line 34; fig. 12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the neural network of Li is modifiable as taught by Kuo for the purpose of utilizing a total current on a common to facilitate matrix computations that is crucial to artificial intelligence learning as implemented in the neural network with integration of a nonvolatile memory device (para 0067 of Kuo).

Regarding claim 19, Li discloses the circuit, wherein the input of a given NAND block in the plurality of NAND blocks in each tile includes a set of bit line drivers (306(0)-306(m); fig. 3A) to apply input data in parallel to bit lines of the given NAND block (para 0051).
Li does not expressly disclose the output of the given NAND block in the plurality of NAND blocks includes a multibit sense amplifier to sense output data on a source line of the given NAND block.
Kuo discloses the output of the given NAND block in the plurality of NAND blocks includes a multibit sense amplifier to sense output data on a source line of the given NAND block (para 0011).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the neural network of Li is modifiable as taught by Kuo for the purpose of utilizing a total current on a common to facilitate matrix computations that is crucial to artificial intelligence learning as implemented in the neural network with integration of a nonvolatile memory device (para 0067 of Kuo).

Claim(s) 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2014/0043898 ‒ “Kuo”) in view of Vali et al. (US 2016/0358661 ‒ “Vali”).

Regarding claim 2, Kuo discloses the circuit, including a plurality of bit lines (36; fig. 4A) coupled to the plurality of NAND blocks including said multi-member set of bit lines, and wherein the input circuit coupled to bit lines in the plurality of bit lines (fig. 5).
Kuo does not expressly disclose comprises page buffers.
Vali discloses comprises page buffers (para 0020).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile device of Kuo is modifiable as taught by Vali for the purpose of facilitating data accessing schemes by providing circuitry for latching and programming of data (para 0020 of Vali), as is consistent with known practices in the prior art.

Regarding claim 3, Kuo discloses the circuit, including means for programming NAND strings coupled to respective bit lines in the plurality of bit lines (fig. 1).

Regarding claim 8, Kuo discloses the circuit, wherein the memory mode input of a given NAND block in the plurality of NAND blocks includes circuit to read and write data via bit lines of the given NAND block (fig. 5; para 0042).
Kuo does not expressly disclose a page buffer.
Vali discloses a page buffer (para 0020).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile device of Kuo is modifiable as taught by Vali for the purpose of facilitating data accessing schemes by providing circuitry for latching and programming of data (para 0020 of Vali), as is consistent with known practices in the prior art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2014/0043898 ‒ “Kuo”) in view of Li et al. (US 2019/0019538 ‒ “Li”) as applied in claim 11, and further in view of Vali et al. (US 2016/0358661 ‒ “Vali”).

Regarding claim 12, Kuo discloses the circuit, including operatively coupled to bit lines in the B bit lines to apply input data signals to program the NAND strings in the block in a program mode (para 0042).
Kuo, as modified, does not expressly disclose a page buffer.
Vali discloses a page buffer (para 0020).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile device of Kuo is modifiable as taught by Vali for the purpose of facilitating data accessing schemes by providing circuitry for latching and programming of data (para 0020 of Vali), as is consistent with known practices in the prior art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0019538 ‒ “Li”) in view of Kuo et al. (US 2014/0043898 ‒ “Kuo”), and further in view of Vali et al. (US 2016/0358661 ‒ “Vali”).

Regarding claim 16, Li discloses the circuit, each tile including: a plurality of bit lines (BL0-BLm; fig. 3A) coupled to the plurality of NAND blocks, and a plurality of source lines (SL0-SLm; fig. 3A) coupled to the plurality of NAND blocks, and including: input drivers (306(0)-306(m); fig. 3A) coupled to bit lines in the plurality of bit lines.
Li does not expressly disclose sense amplifiers coupled to source lines in the plurality of source lines; and page buffers coupled to bit lines in the plurality of bit lines.
Kuo discloses sense amplifiers coupled to source lines in the plurality of source lines (para 0075).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the neural network of Li is modifiable as taught by Kuo for the purpose of utilizing a total current on a common to facilitate matrix computations that is crucial to artificial intelligence learning as implemented in the neural network with integration of a nonvolatile memory device (para 0067 of Kuo).
Vali discloses page buffers coupled to bit lines in the plurality of bit lines (para 0020).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the nonvolatile device of Li is modifiable as taught by Vali for the purpose of facilitating data accessing schemes by providing circuitry for latching and programming of data (para 0020 of Vali), as is consistent with known practices in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824